Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows:
Claim 1:  Line 7,
	Insert - - for - - after “material” and before “surrounding”

REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  The present invention pertains to a glove device that specifically requires two or more straps extending between a palm side to a back side, the straps divide an opening into finger sections. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious a glove device having a hand, wrist section, and a pad material over a knuckle area, in combination with a knuckle compressor, having straps dividing the knuckle section into finger sections, the straps providing adjustable compression to the knuckle protector such that the protective material of the knuckle section fills in recesses between knuckles of the wearer.  The closest prior art fails of both Hames (US 5,022,094) and Mitchell (4,796,306) both provide straps, but neither are capable of extending between the fingers to provide a compression to the knuckle pad, since the straps extend along a length of the digits and are not capable to extend through the digits at the base. Both Hames and Mitchell also fail to recite pad that is capable of being compressed to fill recesses at a location between the knuckles of a user.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732